 


110 HRES 389 EH: Supporting the goals and ideals of Malaria Awareness Day.
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 389 
In the House of Representatives, U. S.,

September 27, 2008
 
RESOLUTION 
Supporting the goals and ideals of Malaria Awareness Day. 
 
 
Whereas, despite malaria being completely preventable and treatable and the fact that malaria was eradicated from the United States over 50 years ago, more than 40 percent of the world’s population is still at risk of contracting malaria; 
Whereas more than one million people die from malaria each year, the vast majority of whom are children under the age of five in Africa; 
Whereas 350 million to 500 million cases of malaria occur annually; 
Whereas every 30 seconds a child dies from malaria, and more than 3,000 children die from malaria every day; 
Whereas 90 percent of deaths from malaria occur in Africa; 
Whereas pregnant women living with malaria and their children are particularly vulnerable: malaria is a major cause of complications during delivery, anemia, and low birth weights; 
Whereas malaria costs African countries an estimated $12 billion in lost economic productivity each year; 
Whereas heightened efforts to prevent and treat malaria are currently saving lives; 
Whereas funding for the control of malaria has increased tenfold since 2000 in large part due to funding under the President’s Malaria Initiative (a United States Government initiative designed to cut malaria deaths in half in target countries in sub-Saharan Africa), the Global Fund to Fight AIDS, Tuberculosis and Malaria, the World Bank, and new financing by other donors; 
Whereas in just 18 months, the President’s Malaria Initiative has purchased over one million artemisinin-based combination therapies (ACT), protected over three million people through spraying campaigns, and distributed over one million insecticide-treated bed nets; the Global Fund to Fight AIDS, Tuberculosis and Malaria has distributed 18 million bed nets to protect families from malaria and provided 5.3 million malaria patients with ACTs; and the World Bank’s Booster Program is scheduled to commit approximately $500 million in International Development Association funds for malaria control in Africa; 
Whereas public and private partners are developing effective and affordable drugs to treat malaria, with more than 23 types of malaria vaccines in development; 
Whereas, according to the Centers for Disease Control and Prevention, vector control, or the prevention of malaria transmission via anopheles mosquitoes, which includes a combination of methods such as insecticide-treated bed nets, indoor residual spraying, and source reduction (larval control), has been shown to reduce severe morbidity and mortality due to malaria in endemic regions; 
Whereas insecticide-treated bed nets have been shown to reduce all-cause mortality by about 20 percent in community-wide trials in several African settings; 
Whereas in Africa, where 90 percent of malaria deaths occur, many of those suffering most from malaria—the rural poor—cannot afford even the modest cost ($5) of an insecticide-treated bed net; 
Whereas a malaria-free future will rely on a comprehensive approach addressing the range of health, development, and economic challenges facing developing countries; and 
Whereas April 25 of each year is recognized internationally as Africa Malaria Day and in the United States as Malaria Awareness Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of Malaria Awareness Day; and 
(2)calls upon the people of the United States to observe this day with appropriate programs, ceremonies, and activities to raise awareness and support to save the lives of those affected by malaria. 
 
Lorraine C. Miller,Clerk.
